Appeal from an order of the Supreme Court, Scheuectady county, denying au application for a writ or order of mandamus, entered in the Schenectady county clerk’s office on June 12, 1940. Three felony indictments were returned against the petitioner-appellant during April, 1938, and he pleaded not guilty thereto. In May, 1938, he was convicted upon bis plea of guilty to one of these indictments and sentenced to a term of imprisonment at Clinton State Prison, Dannemora. The remaining two indictments were not at that time moved for trial and are still pending. The petitioner-appellant has been and still is confined at Clinton Prison under the imposed sentence. In April, 1940, the appellant moved in the County Court of Schenectady County, where the indictments were pending, for their dismissal and this motion was denied. He now seeks by petition a peremptory order of mandamus directing the County Court of Schenectady County to dismiss the pending indictments because of the alleged violation of his *796constitutional right to a speedy trial. Order unanimously affirmed, without costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.